DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-34, reads on claims 1-12 and 15-35, no claims were withdrawn) in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that the examiner did not show why there is a serious search burden if election is not required. This is not found persuasive because each of the clamping arrangements of the species are different and distinct. To search one clamping arrangement in one species most likely would not yield relevant references to the other species. Therefore, it would require different search strategies or search queries to find all the distinct features for all the species if the restriction is not required. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-6, 8, 12, 15-16, 24, 27-28, and 32  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanner (US 7,784,166).
Regarding claim 1, Tanner discloses a power tool configured to hold an accessory so as to be operable by a user of the tool to drive the accessory, the power tool comprising: a housing (the combined casings of a motor 9 and a transmission 10, as seen in Fig.1, col. 4 lines 1-5). A motor 9 is housed in the housing. A spindle 3 is mounted in the housing and drivable in an oscillating motion by the motor about an output axis 2. A clamp assembly 4, 5 is arranged at a lower end (left end in Fig. 1) of the spindle. The clamp assembly comprising an opposed first clamping member 6 and second clamping member 14 configured to hold the accessory therebetween (col. 4 line 62- col. 5 line 9). A biasing member 15 is providing a clamping force for the clamp assembly, the biasing member is being disposed about the output axis, and a user-operable actuator (the right-hand portion of the sleeve 6) for operating the clamp assembly.
The clamp assembly is configured to permit removal of the accessory from the clamp assembly while the first clamping member and the second clamping member remain coupled to the power tool (col. 6 lines 5-13). The clamp assembly is configured such that the accessory 8 (with a U-shaped clamping segment 22, Fig. 6) can be retained by the clamp assembly in the clamped condition in a plurality of rotational positions including at least a first rotational position, a second rotational position, a third rotational position, and a fourth rotational position. (Fig. 6 shows the tool 8 has boreholes 39, where at least on pin 29 may be pushed through. The tool 8 may be prevented from rotating with respect to the drive shaft. Col. 5 lines 39-44. The at least one pin may be shaped in circular, elliptical, or polygonal. These disclosures indicates the accessory 8 can be retained in at least four rotational positions since Fig. 6 shows there are 6 boreholes 39 each spaced by 90 degrees. The at least one pin can be located in either one of these 6 boreholes. )
Regarding claim 4, Tanner discloses the biasing member is held between the spindle and the first clamping member. (Fig. 1)
Regarding claim 5, Tanner discloses the biasing member includes a top end (right end in Fig. 3) and a bottom end (left end, Fig. 3); and wherein the top end of the biasing member is held by a flange (Fig.3).
Regarding claim 6, Tanner discloses the first clamping member (6) has a through hole. (Fig. 3)
Regarding claim 8, Tanner discloses the oscillating tool has an upper end (right end, Fig. 1) and a lower end (left end, Fig. 1) and the clamp assembly is at the lower end.
Regarding claim 12, Tanner discloses at least one of the first clamping member and the second clamping member includes protrusions (29), at least some of which are receivable by holes formed in the accessory so as to rotationally locate the accessory to the clamp assembly.(the at least one pin 29 can have two adjacent pins that are insertable to boreholes 39 to the tool 9 at 5 different rotational positions.) 
Regarding claim 15, Tanner discloses the clamp assembly is configured to operate in a tool-free manner.
Regarding claim 16, Tanner discloses at least one of the first clamping member and the second clamping member is outside of the housing. (Fig. 1)
Regarding claim 24, Tanner discloses one of the first clamping member and the second clamping member include a plurality of protrusions 29 configured to rotationally locate the accessory in the clamp assembly.
Regarding claim 27, Tanner discloses the spindle has a first portion with a first circular cross section; wherein the spindle has a second portion with a second circular cross section; and wherein the second circular cross section has a larger diameter than the first circular cross section. (On the two sides of the bearing, the spindle has different diameters, Fig. 1)
Regarding claim 28, Tanner discloses the clamp assembly is configured such that the accessory can be moved among the plurality of rotational positions while the first clamp member and the second clamp member remain coupled to the power tool.
Regarding claim 32, Tanner discloses the clamp assembly is configured such that the accessory can be moved between the first rotational position and the second rotational position while the first clamp member and the second clamp member remain coupled to the power tool.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner.
Regarding claim 26, Tanner does not disclose the plurality of protrusions are unevenly spaced around the one of the first clamping member and the second clamping member. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of pins 29 to be two and are adjacent to each other at 45 degrees to prevent the tool rotating from the clamping assembly but reducing the components needed for assembly. (When the number of the pin are two. The spacings between them are uneven at 45 degrees and 315 degrees.)
Regarding claim 30, Tanner does not disclose the spindle is a single unitary part.  However, the court has held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the spindle as one single unitary part for simple design of the spindle part and the power tool.
Regarding claim 31, Tanner discloses the spindle includes an interior portion which is inside the housing 10, 9; wherein the spindle includes an exterior portion which is outside the housing. Tanner does not disclose an outer diameter of the spindle on at least one position of the interior portion is the same as the outer diameter of the spindle on at least one position of the exterior portion. (Fig. 3 shows the outer diameter of the spindle in the exterior portion is larger than the one in the interior portion.) However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instant case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior portion of the spindle to have a diameter as the same as on one position of the interior portion for reducing material cost and weight.

Claims 2-3, 9, 21, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner in view of Peisert (US 2009/0197514).
Regarding claim 2, Tanner does not disclose the spindle has a first section with a first diameter and a second section with a second diameter different than the first diameter; and further comprising a first bearing at the first section of the spindle and a second bearing at the second section of the spindle.
Peisert discloses a hand-held oscillatory device including a motor 18 in a housing, an output member 22, 24 for rotating a spindle 26. A tool 48 is mounted at one end of the spindle. The spindle has a longitudinal axis arranged transverse to a longitudinal axis of the motor. (Fig. 1, Paras. 31-33)  The spindle has a first section (56) with a first diameter and a second section (55) with a second diameter different than the first diameter; and further comprising a first bearing 28 at the first section of the spindle and a second bearing 30 at the second section of the spindle. (Para. 33)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motor and the transmission’s positions with respect to the spindle of the power tool of Tanner, such that (1) the spindle has a longitudinal axis arranged transverse to a longitudinal axis of the motor and (2) the spindle has a first section (56) with a first diameter and a second section (55) with a second diameter different than the first diameter, and a first bearing at the first section of the spindle and a second bearing at the second section of the spindle; as taught by Peisert, to provide a user to better hold the tool and more rigid support during cutting.
Regarding claim 3, Tanner in view of Peisert discloses the motor drives the spindle through a drive fork 24 (Fig. 1, Para. 32, Peisert); and wherein the drive fork engages the spindle between the first bearing and the second bearing.
Regarding claim 9, Tanner in view of Peisert discloses the power tool includes a front end and a rear end opposite the front end; wherein the clamp assembly is adjacent to the front end.
Regarding claim 21, Tanner in view of Peisert discloses the spindle is drivable by the motor through a drive fork.
Regarding claim 29, Tanner in view of Peisert discloses the spindle is drivable by the motor through a drive fork; wherein one of the first clamping member and the second clamping member include a plurality of protrusions configured to rotationally locate the accessory in the clamp assembly.
Tanner in view of Peisert as set forth in claims 1 and 2 above does not disclose the plurality of protrusions are unevenly spaced around the one of the first clamping member and the second clamping member. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of pins 29 to be two and are adjacent to each other at 45 degrees to prevent the tool rotating from the clamping assembly but reducing the components needed for assembly. 
Tanner in view of Peisert discussed above teaches the plurality of protrusions are unevenly spaced around the one of the first clamping member and the second clamping member. (because there are only two pins on the first clamping member, which have uneven circumferential distances between them, spaced by 45 degrees and 315 degrees, respectively)

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner in view of Pascaloff (US 5,265,343).
Regarding claim 23, Tanner does not disclose the first rotational position is spaced ninety degrees from the second rotational position; wherein the first rotational position is spaced ninety degrees from the fourth rotational position; wherein the first rotational position is spaced one-hundred and eighty degrees from the third rotational position; wherein the fourth rotational position is spaced ninety degrees from the third rotational position; and wherein the fourth rotational position is spaced one-hundred and eighty degrees from the second rotational position.
Pascaloff discloses a power tool comprising a clamp assembly 4, 6 configured to retain a blade 3. The clamp assembly includes a clamping member 4 having drive pins 5 for engaging the blade. The drive pins comprise 8 pins. Each spaces 45 degrees to teach other. (Figs. 1 and 4, col. 1 lines 63 – col. 2 line 8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pins 29 of Tanner to have eight and each is spaced 45 degrees with each other to provide maximum flexibility for the accessory to be clamped at different positions.
Tanner in view of Pascaloff teaches “the first rotational position is spaced ninety degrees from the second rotational position; wherein the first rotational position is spaced ninety degrees from the fourth rotational position; wherein the first rotational position is spaced one-hundred and eighty degrees from the third rotational position; wherein the fourth rotational position is spaced ninety degrees from the third rotational position; and wherein the fourth rotational position is spaced one-hundred and eighty degrees from the second rotational position.”
Regarding claim 25, Tanner in view of Pascaloff teaches the plurality of protrusions comprise at least eight protrusions.

Clam 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pascaloff in view of Peisert.
Regarding claim 20, Pascaloff discloses a power tool comprising: a housing; a spindle 1 mounted in the housing and drivable about an output axis; a clamp assembly 4, 6 arranged at a lower end of the spindle, the clamp assembly comprising an opposed first clamping member 4 and second clamping member 6 configured to hold an accessory therebetween; a biasing member 11 providing a clamping force for the clamp assembly; and a user-operable actuator 16 for operating the clamp assembly (col. 2 lines 25- 61); wherein the oscillating tool has an upper end and a lower end, and the clamp assembly is located at the lower end (when rotating 180 degrees upside-down of the power tool as seen in Fig. 5); wherein the power tool includes a front end (left end, Fig. 5) and a rear end (right end, Fig. 5) opposite the front end and the clamp assembly is adjacent to the front end; wherein at least one of the first and second clamping members includes protrusions 5 at least some of which are receivable by holes formed in the accessory so as to rotationally locate the accessory to the clamp assembly (Fig. 5, col. 2 lines 1-4); wherein the clamp assembly is configured such that the accessory can be clamped by the clamp assembly in at least in four positions, the four positions spaced 90 degrees apart around the clamp assembly; and wherein the clamp assembly is configured such that the accessory can be moved among the four positions while the first clamp member and the second clamp member remain coupled to the power tool. (Figs. 5 and 6)
Pascaloff discloses the clamp assembly is for holding surgical saw (col. 1 lines 1-3) However, Pascaloff does not disclose (a) a motor housed in the housing 2 and (b) the spindle 1 mounted in the housing and drivable in an oscillating motion by the motor about an output axis. 
Peisert discloses a hand-held oscillatory device including a motor 18 in a housing, an output member 22, 24 for rotating a spindle 26. A tool 48 is mounted at one end of the spindle. The spindle has a longitudinal axis arranged transverse to a longitudinal axis of the motor. (Fig. 1, Paras. 31-33)  The motor drives the spindle through a drive fork 24 (Fig. 1, Para. 32); and the drive fork engages the spindle between a first bearing 28 and a second bearing 30.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power tool of Pascaloff, as taught by Peisert, to have a motor housed in the housing 2 and drive the spindle in an oscillating motion by the motor about an output axis to provide a means for provide oscillating motion for the surgical saw.
Allowable Subject Matter
Claims 17-19, 33 and 34 are allowed.
Claims 7, 10-11, 22, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, none of Tanner, Peisert, Pascaloff, alone or in combination, teach or suggest, every limitation recited. In particular, the feature of the lever. Claims 18-19 and 33-34 are dependent of claim 17.
Regarding claims 7, 10-11, and 35 none of Tanner, Peisert, Pascaloff, alone or in combination, teach or suggest, the feature of a lever.
Regarding claim 22, none of Tanner, Peisert, Pascaloff, alone or in combination, teach or suggest, every limitation of claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722